                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA




  DE LAGE LANDEN FINANCIAL                               Case No. 2:20-cv-01908-CMR
  SERVICES, INC.

                        PJaiutiff

                V.

 SANJAY SINGH
 ROY AL BENGAL LOGISTICS, INC
                                                                    REPL V & COUNTER CLAIM
                                                                    JURY TRAIL REQUESTED
                                                                    MOTION TO DISMISS
                                                                    MOTION TO STIKE EXHIBIT A

                       Defendant
 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _---'!


        Defendants, ROYAL BENGAL LOGISTICS, INC ("RBL"), SANJAY SINGH

("SINGH") (ooilet..-tiveiy the "Defendants''), by PRO-SE, . hereby submit this REPLY with

COUNTER CLAIM to the complaint (the "Complaint") of De Lage Landen Financial Services,
Inc. ("DLL") as follows:

                                          Introduction

       PLAINTIFF; Referred as "DLL" is a Michigan corporation, Defendants Referred as

"SINGH'' is a resident of Florida and "RBL" is a Florida corporation. DLL is an Equipment finance
company.




                                               1
                        I.      COUNT I-BREACH OF CONTRACT-LOANS 100-10192585 &
                                           100-10202717 & 100-10203155

            Defendant's "SINGH" and "RBL" denies allegation of default on the contract due to

            Unconscionable Contract. Defendant denies all default allegations as alleged.

   Defendants Alleges damages of more than and seek counter claim of $50000.00 on each contract
  as alleged in the complaint



                  II.                    Count II


                             COUNT II-BREACH OF PERSONAL GUARANTY
                                  DE LAGE LANDEN V. SINGH/RBL

         Defendants Denies all allegation as alleged due to unconscionable contract



                 III.                   Count ID.

                                 COUNT Ill-UNJUST ENRICHMENT



        Defendants denies all allegation, as allegoo in the complaint.



       Defendants specifically raise all affinnative defenses contained in Pa.R.C.P. No. 1030,

and reserves its rights to raise any other affinnative defenses that may be revealed in discovery
proceding




                                      Counter Claim

   a) Defendants Claims that "DLL" and attorney for DLL arc engaged in Fraud in attempt to

      expeditious recovery of financed money if any financed by the Plaintiff to the defendants.


                                                 2
                                                                                                                 I

            b) Defendants also claim damages for business Interference, Intimidation, Extortion and

                defamation in excess of I 000,000.00 not including any punitive damages.

            c) Defendants alleges that Plaintiff is in violation of Truth in Lending Act ff ILA} as

                claimed under the Plaintiffs complaint of allegation in ~oyqt g.



                                               Jury Trial requested
           1. Defendants Request Jury Trial in too interest of Justice




                                               Defendants Motion to dismiss

                               Defendants files the Motion to dismiss on the following facts:

           1. The Court lacks Jwisdiction; as per the complaint filed by the plaintiff, the plaintiff did -not

               properly disclose to the court the relationship geographical and contractual relationship

              Between "DLL" & "RBL" and "SINGH" and is not appropriate.

          2. The Court lacks Jurisdiction Due Federal Question arising from this matter, THEREFORE
              court lacks Subject Matter Jwisdiction.

          3. Defendant moves to dismiss the plaintiffs claim due to "The Plaintiff fails to state a claim
              where relief can be granted".




                                                Motion to Strike

              Defendants files this Motion to Strike Exhibit A from Plaintiffs complaint, alleging that

      Exhibit A is so unintelligiole and illegible exhibits that defendants deeming the allegations of fact

      in a pleading to be so insufficiently claimed that adequate answer to the Complaint is impossible.



                                                        3




1 -
                Respectfully submitted,


MAY 6TH, 2020




In Pro-se;




                       Royal Bengal Logistics, INC
                             th
                3700 NW 109 Ave, Coral Springs, FL-33065
                PH: (510) 342--6770
                Email: Admin@rbltransports.com




                  4
   SER.¥ICE: LIS'f

  ~ ~ ~. Esq_
  Ne&t... u:.c
  213 W4!S.t~~
  West~. PA 1~
  61&441~ ~
  ~~-fa:,(
  me~-rn&M.~
 attol:!- :tQ




sja;~ ~ f.'fll,


J;?O,Q~~- l Q9tli,A~~ Clitall   Ri.~J-..,~~




                                              s
